Citation Nr: 0621821	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04- 22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent of frost bite of the right foot.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to March 
1946.  He was awarded the combat infantryman badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a December 2003 Rating Decision, the RO granted service 
connection and a 10 percent rating for hearing loss, frost 
bite of the right foot, frost bite of the left foot, and 
ankylosis of the second right finger, each evaluated as 10 
percent disabling from the effective date of service 
connection in November 2002.

In his notice of disagreement the veteran raised questions 
with regard to the evaluation of a service connected 
ankylosis of the second right finger.  He repeatedly stated, 
however, that he was only appealing the evaluations provided 
for hearing loss and left foot frost bite.  There is no other 
document indicating that the veteran wants to appeal the 
finger issue.  The Board concludes that a notice of 
disagreement has not been submitted with regard to this 
issue.

The RO issued a statement of the case on the hearing loss and 
left foot disability claims.  In his substantive appeal the 
veteran indicated that he was appealing the evaluation of the 
right foot rather than the left.

In May 2004, the RO issued a rating decision confirming the 
10 percent evaluation for the left foot disability, and 
increasing the evaluation for the right foot disability to 20 
percent.

In April 2005, the veteran wrote that he no longer wanted to 
appeal the evaluation for his left foot disability, but was 
disagreeing with the evaluation of his right foot. His 
statement served to withdraw his appeal as to the left foot 
issue.  38 C.F.R. § 20.204 (2005).  

In January 2006 the RO increased the rating for frost bite of 
the right foot, to 30 percent, effective in November 2002.  
The veteran submitted a substantive appeal in which he wrote 
that he agreed with the 30 percent evaluation.  A subsequent 
report of contact indicates that he wanted his appeal to 
continue.


FINDINGS OF FACT

1.  The veteran has level XI hearing loss in the left ear and 
level I hearing loss in the right ear.

2.  The veteran is in receipt of the maximum schedular 
evaluation for frost bite of the right foot, loss of use of 
the right foot has not been demonstrated, and the disability 
has not caused marked interference with employment or 
required frequent periods of hospitalization.


CONCLUSIONS OF LAW

Hearing loss is no more than 10 percent disabling.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).

Frost bite of the right foot is no more than 30 percent 
disabling. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic 
Code 7122 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nonetheless, in a letter dated June 2003, the RO informed the 
veteran of the medical and other evidence needed to 
substantiate his claims for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter also 
informed the veteran that he was to provide VA information 
describing additional information or the information itself. 
This notice served to tell him to submit relevant records in 
his possession.  The veteran demonstrated his actual 
knowledge of the need to submit relevant evidence in his 
possession by submitting a February 2004 statement indicating 
that aside from the statement itself, he had no additional 
information to submit.

The June 2003 notice was provided prior to the December 2003 
initial decision on the claim.  A January 2004 letter 
provided the veteran with notice as to what evidence he 
needed to substantiate his claims for an increased evaluation 
for his service connected disabilities prior to their 
readjudication.  

Assuming arguendo that such notice was necessary, there was a 
timing deficiency with the January 2004 letter, because it 
was provided after the initial evaluation.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was remedied by the readjudication of the claim 
after the notice was provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  As just discussed, he has also received 
notice about the evidence needed to establish an increase in 
rating.  He also received notice regarding an effective date 
in a letter of April 2006.  However, since the claims are 
being denied, no effective date is being set.  He is, 
therefore, not prejudiced by the delayed notice on that 
element.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in 
October 2003 and June 2006 for evaluation of his service 
connected disabilities.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2005).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. In determining the level of 
current impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history. 
38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.	HEARING LOSS

In December 2003, the veteran underwent a VA audiology 
examination.  He stated that his greatest hearing difficulty 
is sound localization, conversation in the presence of 
background noise and from room to room and people with high 
pitched voices.  

He was diagnosed with mild recovering to within normal limits 
becoming mild to severe sensorineural hearing loss in his 
right ear. In his left ear, he was diagnosed with profound 
sensorineural hearing loss. 

The December 2003 VA audiology examination revealed pure tone 
thresholds, in decibels, as follows:

HERTZ	1000 	2000 	3000 	4000 Average
RIGHT 	20 	15 	15 	40	22.5
LEFT 		100 	95	80 	105	95

Speech recognition using the Maryland CNC word list was 98 
percent in the right ear and 0 percent in the left ear.

The veteran underwent another VA audiology examination in 
February 2006.  He reported that his situations of greatest 
hearing difficulty are with conversation, especially with 
background noise.  

The February 2006 VA audiology examination revealed pure tone 
thresholds, in decibels, as follows:

HERTZ 1000		1000	2000	3000	4000	Average
RIGHT		20	20	15	45	25
LEFT			105	105	100	105	103.75

Speech recognition using the Maryland CNC word list was 96 
percent in the right ear and 0 percent in the left ear.

The examiner indicated that the veteran reported that he 
became lightheaded and loses his balance when he turns.  The 
veteran reported that this has been ongoing for twenty years 
and is bothersome.

Once disability is established, levels of hearing loss are 
determined by considering the average pure tone threshold and 
speech discrimination percentage scores. 38 C.F.R. § 4.85(b), 
Table VI (2004); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII 
(2004); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

In this case, applying the results of the VA examinations to 
Table VI yields a Roman numeral value of XI for the left ear 
and I for the right ear.  Applying these values to Table VII, 
the veteran's hearing loss is evaluated as 10 percent 
disabling.  These values are the same for both examinations.

The audiometric findings shown on the VA examinations reflect 
an exceptional pattern of hearing in the veteran's left ear, 
and so it may be rated under Table VIa, using pure tone 
threshold average only, under 38 C.F.R. § 4.86(b) (2005). 
Using Table VIA, the left ear has a hearing level of IX on 
the December 2003 examination and level X on the 2006 
examination.  The alternate rating criteria are less 
favorable and would not yield a higher evaluation.

Under the rating criteria, the right ear does not have an 
exceptional pattern of hearing, and thus the auditory acuity 
level is level I under the standard rating criteria.

Applying these levels to Table VII; the ultimate result is a 
rating of 10 percent. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005). 

Hence, the medical evidence does not reflect that the 
veteran's level of hearing acuity warrants more than a 10 
percent rating under the rating criteria. 38 C.F.R. § 4.7.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice. The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards. In this case, the veteran 
reported in a statement dated in June 2004 that his hearing 
loss must have contributed to a "significant loss of 
earnings" as a result of continually asking customers to 
repeat themselves during his employment in sales. 

The veteran has essentially contended that he is entitled to 
a higher evaluation because an examiner told him that he had 
100 percent hearing loss in the right ear.  Under the rating 
schedule, however, a 100 percent hearing loss in one ear does 
not translate into a 100 percent schedular evaluation.  Level 
XI hearing loss contemplates complete loss of hearing, but 
the rating schedule provides for only a 10 percent rating 
when such hearing loss is accompanied by level I hearing loss 
in the other ear.  A higher schedular rating would require 
greater hearing loss in the left ear.

At the October 2003 and January 2006 VA examinations, the 
veteran did not mention employment when discussing his 
situations of greatest difficulty.  The veteran is now in his 
80's and is apparently no longer working.  In any event, the 
veteran has not reported economic impacts from his hearing 
loss beyond those compensated by the current 10 percent 
evaluation.  

Additionally, the veteran's hearing loss has not required 
any, let alone frequent, periods of hospitalization. 
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 10 percent for hearing loss. Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.	FROSTBITE OF RIGHT FOOT, CLAIMED AS RIGHT LEG

In January 2006, the RO granted the veteran a 30 percent 
disability rating for his service connected frost bite of his 
right foot based on evidence that the veteran experienced 
pain, numbness, cold sensitivity and a history of recurrent 
fungal infections involving his right foot.  This evaluation 
was made effective from the date of service connection.

Under Diagnostic Code 7122, the maximum rating for cold 
injury residuals is 30 percent.  The veteran is, thus, in 
receipt of the maximum evaluation allowed for frost bite of 
the right foot under the rating schedule.  

A schedular evaluation in excess of 30 percent is provided 
for loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2005).  Loss of use is not defined for purposes of 
Diagnostic Code 5284.

The rating schedule does define loss of use for purposes of 
special monthly compensation.  For that purpose loss of use 
is held to exist where no effective function remains other 
than that which would be equally well served by amputation 
with prosthesis at the site of election.  

The October 2003 examination contains the only pertinent 
medical findings with regard to the disability of the right 
foot.  That examination showed that the veteran had normal, 
carriage, gait, and posture.  His symptoms consisted of pain 
and paresthesia, but there was no pain.  He had a good range 
of motion and no other neurologic impairment.  Given his 
ability to ambulate normally without pain, the Board cannot 
conclude that he would be equally well served by amputation 
with prosthesis in place.  There is no other evidence of loss 
of use.  Accordingly, the evidence is against the grant of a 
higher initial evaluation on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Evaluations of 40 percent are also provided for complete 
paralysis of the external or internal popliteal nerves, 
respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 
8524 (2005).  The veteran's disability has not been reported 
to involve those nerves, and none of the symptoms listed 
under those diagnostic codes have been demonstrated.

The veteran has not alleged, nor is there other evidence, 
that the frost bite of the right foot claim should be 
referred for extraschedular consideration.  38 C.F.R. 
§ 3.321(b).

The Board concludes that there is no legal basis upon which 
to award the veteran a higher initial evaluation for frost 
bite of the right foot.  Inasmuch as the law and not the 
evidence is dispositive in this case, the claim must be 
denied based on a lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426 (1994).






						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hearing loss is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for frost bite of the right foot is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


